Title: To Thomas Jefferson from Benjamin Vaughan, 26 November 1801
From: Vaughan, Benjamin
To: Jefferson, Thomas


Dear Sir,
November 26, 1801.
Avocations, proceeding from rural & family concerns & a sickly season, have long suspended my letters. In resuming the pen, I feel more pleasure than I shall probably communicate.
By the present post, I have the honor to send a pamphlet with which you have had former occasions to be acquainted. It contains a section (p. ) which may suggest or confirm the project of promoting American ship-building, through the medium of negotiations in Europe, at the present juncture.
It seems true, as a general principle, that a national maritime force for war, is better prepared, by attending to the formation of the crews of the vessels employed in the national carrying trade in time of peace, than by laying stress upon the origin (or built) of the vessels themselves. If foreign vessels are more advantageous to merchants, than such as are built at home, it seems wise to have recourse to them; since by checking the proceedings of merchants as to their vessels, the number of vessels may be lessened, & consequently the number of seamen. If the merchant-service is to be burthened in any way, during peace, with a view to war, it seems more adviseable to insist on the employment of supernumerary seamen, or the successive introduction of fresh landsmen; than to limit the merchant as to the vehicles in which he is to convey his commodities. Contrary maxims, originating in times less enlightened than the present, continue in force perhaps chiefly as the result of habit & want of thought.
In any event, the present moment seems favorable, if not to a general, yet to a partial review of this subject.—The war just terminated, has destroyed many European merchant vessels, either by violence, by time, or by neglect; and new ones have never been built in sufficient numbers to replace them. Such seems the position justifying an attempt to obtain at least a temporary permission for the sale of American vessels, in certain countries in Europe. The quick revival of commerce, & its dependent public & private revenues, must eminently follow from the quick reinstatement of mercantile fleets. The persons also for the moment in power in France are not indisposed to novelties; & the Bishop of Autun in particular is well apprized of the opinions contained in the pamphlet above referred to, and was formerly not ill affected towards them; and the immediate renovation of every concerning trade & the French colonies & settlements must deeply interest the personal interests both of himself & his principal.
By introducing into practice the doctrine here contended for, though only temporarily, results may occur to make its permanent establishment seem both desireable & easy. By inducing a single European nation, even for a time, to navigate in any degree with American vessels, the charm on this subject may be broken with other European nations. By providing a ready sale for American vessels in Europe, (& if possible in the foreign possessions of European nations,) & thus preventing the return to America of many empty vessels; the freights to & from America will be brought more upon a balance, to the advantage both of those who sell & of those who retain their vessels. By selling vessels at the close of an outward voyage, the citizens of the United States will be saved the anxiety of attending to them in foreign ports; & come into an earlier command of their capital, for other purposes, if they so choose. By a measure of this kind, the inhabitants of the Eastern states of the Union will also be gratified, who seek to receive a boon at your hands, especially those among them who are disappointed adventurers at this instant. Such are a portion of the benefits which may be proposed on this occasion.
To facilitate the operation of the plan, indulgence may be given to American vessels having alien owners & alien crews, when by accident returning back to American ports; a measure, which as it depends upon Congress, may by Congress be provisionally legalized. This law will not commit Congress, and will strengthen the hands of your negotiators in Europe, & may prevent injurious delays.
Difficulties will still remain between European nations acceding to the plan, when trading to other European nations; the commercial conventions, now subsisting between European nations, having generally limited their indulgences to vessels built, as well as to vessels owned & principally navigated, by the parties to whom these indulgences relate. But should remedies be refused to these difficulties in the connections of European nations with each other, American vessels may still be used within the respective dominions of each nation.
It is perhaps not altogether easy to say, how the European timber-markets will be supplied at the present moment, considering the great changes lately made both in the ownership of landed property & in the possession of rivers connected with the places where timber is still growing. In Great Britain, navigable canals of recent construction have stripped the country of much wood; & the calls of government & the distresses or avarice of individuals in other states, have lately prostrated multitudes of trees. But what may be the balance of all these operations, & whether to last for a longer or a shorter time, is not for me at this distance to calculate.—It is easy however for foreign governments to perceive, that if they waste their timber upon merchant-shipping; they will have, for their national vessels, timber less in quantity, worse in quality, & dearer in price. It is also no less apparent, that the ship yards of foreign nations cannot supply vessels to their respective merchants so fast, as the calls of their commerce will require at the present instant. Nor can it be concealed from the most wilfully blind, that trees grow slowly; that little care has been taken to supply their waste, (little for example in England since the time of Cromwell which can avail the present generation;) & that the turn for navigation has become so much more extensive than ever, & is so rapidly on the increase, that few things next to pacific principles are more important to maritime nations, than a reserve of a domestic supply of timber, out of the reach of the caprice or of the hostility of foreign powers.
I send a French translation of the little work in question at the beginning of this letter, that it may be used, if needed. Our friends Messrs. Talleyrand & Gallois know where to obtain other copies, especially as there has been either a new edition of it or a new translation at Paris, since you resided there. As to the work itself, I know that the author wishes to strike out much, to add a little, & to new-model the rest.
I have the honor to be, Dear sir, With the highest esteem, Your respectful & sincere humble servt.
P.S. The books must follow by the next post.
